Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 1 of 10       PageID #: 673




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,                   Case No. 19-cr-00036-DKW-1

             Plaintiff,                      ORDER DENYING
                                             DEFENDANT’S MOTION FOR
       vs.                                   COMPASSIONATE RELEASE

 CORALEEN TUISALOO,

             Defendant.


      Approximately 15 months into her 120-month sentence, Defendant Coraleen

Tuisaloo asks the Court to reduce her sentence to time served because her medical

conditions, in light of the COVID-19 pandemic, present an extraordinary and

compelling reason warranting such a reduction. The Court disagrees, and, for the

reasons set forth below, her motion is DENIED.

                           RELEVANT BACKGROUND

      On April 3, 2019, Tuisaloo pled guilty to methamphetamine distribution-

related offenses. Dkt. No. 23. On August 19, 2019, the Court sentenced Tuisaloo

to the mandatory minimum sentence of 120 months’ imprisonment and five years

of supervised release. Dkt. Nos. 35, 36. On December 28, 2020, Tuisaloo filed a

motion for sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(“compassionate release motion”). Dkt. No. 40. Tuisaloo argues her medical

conditions—principally, obesity, diabetes, hypertension, and asthma—in light of
Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 2 of 10         PageID #: 674




the COVID-19 pandemic, present an extraordinary and compelling reason

warranting her immediate release. Id. On January 5, 2021, the Government filed a

response opposing any sentence reduction, Dkt. No. 46, to which Tuisaloo replied

on January 6, 2021, Dkt. No. 47. This order follows.

                              LEGAL STANDARD

      “‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in

limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

(alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

      Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

A court may “modify a term of imprisonment” upon an inmate’s motion if:

      1. the inmate exhausted “all administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion” on her behalf or 30 days has lapsed
         since the relevant warden received a request to do so;

      2. the inmate has established that “extraordinary and compelling reasons
         warrant such a reduction” and that “such a reduction is consistent with
         applicable [Sentencing Commission] policy statements”;

      3. the court considers the sentencing factors set forth in 18 U.S.C. § 3553(a)
         and finds the inmate is “not a danger to the safety of any other person or
         the community,” as provided under 18 U.S.C. § 3142(g).


                                         2
Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 3 of 10                  PageID #: 675




See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The

inmate bears the burden of establishing the requirements for a sentence reduction

by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

(9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

defendant’s due process rights “are not violated by placing on him the burden of

proving mitigating circumstances sufficiently substantial to call for leniency”),

overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                      DISCUSSION

       The parties appear to dispute only the third requirement detailed above. See

Dkt. No. 46 at 2 (the government concedes “the exhaustion requirement has been

met”), 16 (“the government agrees that [Tuisaloo] has demonstrated a medical

condition that potentially” presents an extraordinary and compelling reason

warranting a sentence reduction).1 The Court, however, does not agree that Tuisaloo

has met her burden of demonstrating an extraordinary and compelling reason

warranting release. Moreover, the Court finds the goals of sentencing set forth in

Section 3553(a) would not be served by a sentence reduction. For these reasons,

Tuisaloo’s compassionate release motion is DENIED.




1
 See also Dkt. No. 40-1 at1–2 (compassionate release request sent to warden on September 24,
2020); id. at 3 (warden’s denial of Tuisaloo’s request on October 15, 2020).

                                              3
Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 4 of 10                     PageID #: 676




I.     Extraordinary and Compelling Reasons

       Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

of “extraordinary and compelling reasons” and only if “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission” (the “Commission”). As this Court has explained, it is bound by the

Commission’s Commentary in U.S.S.G. § 1B1.13 regarding what constitutes an

“extraordinary and compelling” reason warranting a sentence reduction. See, e.g.,

United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2–*5 (D.

Haw. July 17, 2020).2

       Accordingly, the Court applies the following framework to determine

whether COVID-19 presents an extraordinary and compelling reason warranting a

reduction in sentence:

       [A]n inmate must necessarily establish the following three elements
       by a preponderance of the evidence: (1) the inmate is “suffering from
       a terminal illness,” or a “serious” physical or cognitive condition; (2)
       that condition puts the inmate at a high risk of becoming seriously ill
       from COVID-19; and (3) if the inmate were to contract COVID-19,
       the inmate's ability “to provide self-care within the . . . correctional
       facility” would be “substantially diminishe[d]” and the inmate would
       “not [be] expected to recover.”

United States v. Kazanowski, No. 15-CR-00459-DKW-5, 2020 WL 3578310, at *7

(D. Haw. July 1, 2020) (alterations in original) (quoting U.S.S.G. §1B1.13 n.1(A)).


2
 While Tuisaloo disagrees with the Court, nothing she argues or cites compels a different result.
See Dkt. No. 40 at 6–8; contra. Dkt. No. 46 at 2–10 (arguing in favor of the Court’s holding).

                                                4
Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 5 of 10                  PageID #: 677




       The Court recognizes Tuisaloo suffers from conditions—obesity, type 2

diabetes, asthma, and hypertension3—recognized by the CDC as placing her at

greater risk of having a severe reaction to COVID-19.4 But as the Court has often

explained, demonstrating a high risk of becoming seriously ill from COVID-19

requires showing not only that a defendant is a member of an at-risk group, but

also that there is “a high risk of contracting the virus because of the number of

positive COVID-19 cases at the facility where [the defendant] is housed.” See,

e.g., United States v. Rodrigues, No. 16-CR-00529-DKW, 2020 WL 5351029, *5

(D. Haw. Sept. 4, 2020).

       FCI Dublin, where Tuisaloo is housed, had a significant outbreak of

COVID-19 in December 2020.5 As Tuisaloo details, the facility went from just six

inmates reported infected on December 7, 2020 to 169 infected on December 29,

2020. Dkt. No. 40 at 9. However, as of January 13, 2021 (i.e., the date of this

order), it is clear the facility has gotten the spread of COVID-19 under control. As


3
  Tuisaloo is obese, with a body mass index (“BMI”) of 43.4. Dkt. No. 45 at 13 (listing her
weight as 277 pounds on November 4, 2020); Dkt. No. 29 at 23 (listing her height as 67 inches);
see also Dkt. No. 40 at 3; Dkt. No. 46 at 15. She also suffers from diabetes, asthma, and
hypertension. Dkt. No. 45 at 20, 62, 229–30; see also Dkt. No. 40 at 3–4; Dkt. No. 46 at 14–15.
4
  See COVID-19 (Coronavirus Disease): People at Increased Risk for Severe Illness –People with
Certain Medical Conditions, CDC (updated Dec. 29, 2020) https://www.cdc.gov/coronavirus/
2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan. 12,
2021) (listing those with BMIs of 30 or higher, and those with type 2 diabetes as having an
increased risk of severe illness if they contract COVID-19; listing those with asthma and
hypertension as possibly having an increased risk).
5
  See, Michael Williams, Coronavirus Outbreak Infects 20% of East Bay Women’s Prison, San
Francisco Chronicle (Dec. 23, 2020), https://www.sfchronicle.com/bayarea/article/Coronavirus-
outbreak-infects-20-of-East-Bay-15825744.php (last visited Jan. 12, 2021).

                                              5
Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 6 of 10                 PageID #: 678




of this order, the Bureau of Prisons (“BOP”) is reporting that just 1 inmate and 6

staff are infected.6 While these numbers are not conclusive as to the potential for

future spikes at FCI Dublin, they provide strong evidence that the chance of

Tuisaloo contracting the virus at this time is hardly significant. Thus, Tuisaloo has

not met her burden of showing there is a significant risk of her contracting

COVID-19 at her facility.

       Even if she had, Tuisaloo has not demonstrated that should she contract the

virus, her ability “to provide self-care within the . . . correctional facility” would be

“substantially diminishe[d]” and she would “not [be] expected to recover.” See

U.S.S.G. § 1B1.13 n.1(A). The Court recognizes that the more comorbidities one

has, the higher risk of a severe reaction to COVID-19.7 Tuisaloo suffers from two

underlying health conditions that put her at a higher risk of severe reaction (obesity

and type 2 diabetes), and two conditions that might do so (asthma and

hypertension).8 But this is not the only relevant data point. FCI Dublin reports that




6
  COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Jan. 13, 2021).
7
  See COVID-19 (Coronavirus Disease): People at Increased Risk for Severe Illness –People with
Certain Medical Conditions, CDC (updated Dec. 29, 2020) https://www.cdc.gov/coronavirus/
2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan. 12,
2021).
8
  See COVID-19 (Coronavirus Disease): People at Increased Risk for Severe Illness –People with
Certain Medical Conditions, CDC (updated Dec. 29, 2020) https://www.cdc.gov/coronavirus/
2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan. 12,
2021).

                                              6
Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 7 of 10                    PageID #: 679




293 inmates and 14 staff have recovered from the virus.9 Significantly, there have

been no COVID-19-related deaths reported at the facility.10 Again, these facts are

not conclusive as to Tuisaloo’s prospects should she contract the virus, but they

provide clear evidence that FCI Dublin’s screening and treatment protocols lead to

the effective recovery of those who become infected. At minimum, Tuisaloo has

presented no evidence to the contrary.

       Because Tuisaloo has failed to demonstrate an extraordinary and compelling

reason warranting a sentence reduction, her compassionate release motion is

DENIED.

II.    Section 3553(a) Factors & Risk of Danger to the Community

       Even if Tuisaloo presented an extraordinary and compelling reason

warranting a sentence reduction, the Court must consider any such reduction in

light of the sentencing factors set forth in 18 U.S.C. § 3553(a) and determine

Tuisaloo is “not a danger to the safety of any other person or the community, as

provided under [18 U.S.C. §] 3142(g).” See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G.

§ 1B1.13.




9
 COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Jan. 13, 2021).
10
   While it concerns the Court that other facilities have had COVID-19-related inmate deaths, that
fact does not materially bear on whether Tuisaloo can be expected to provide self-care and
recover at her facility should she become infected with the virus.

                                                7
Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 8 of 10             PageID #: 680




      Tuisaloo argues, “the Court [must] consider applicable sentencing factors

based on the current circumstances.” Dkt. No. 47 at 6. The Court agrees. But

other than the looming presence of COVID-19 both within and outside the facility,

little has changed with regard to the application of Section 3553(a) in the just-over-

a-year in which Tuisaloo has been incarcerated. To date, Tuisaloo has served

roughly fifteen months or approximately thirteen percent of her sentence. Dkt. No.

35 at 2 (Tuisaloo was ordered to self-surrender on September 30, 2019). As she

describes, much of her time in prison has been served during the COVID-19

pandemic, so “her access to rehabilitative and educational programming has been

extremely limited.” Dkt. No. 40 at 12. While this fact is regrettable, the Court

cannot simply ignore it. For Tuisaloo, access to such programming, one of the

purposes behind incarceration, is particularly important given her substance abuse

history, lack of education, and limited productive work history. Dkt. No. 29 at 21-

22, 39.

      Moreover, while rehabilitation is a significant goal of sentencing, it is not

the only one. The Court finds Tuisaloo’s 120-month sentence is, as it was at

sentencing, “sufficient, but not greater than necessary . . . (A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal conduct;




                                            8
Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 9 of 10                    PageID #: 681




[and] (C) to protect the public.” See 18 U.S.C. §3553(a)(2).11 Tuisaloo has an

extensive criminal history. See Dkt. No. 29 at 8–16. None of her prior run-ins

with the criminal justice system seem to have deterred her. And nothing she has

done since sentencing—during which time she has had “extremely limited access”

to educational and rehabilitative programming—convinces the Court she will not

continue to engage in criminal activity. Thus, the need for Tuisaloo to actually

serve a significant sentence for her conviction, as others also guilty of violating 21

U.S.C. §§ 841(a)(1)(A) and 841(a)(1)(B) must do, is necessary “to afford adequate

deterrence of criminal conduct.” 18 U.S.C. § 3553(a)(2)(B).




11
  Tuisaloo received a mandatory minimum sentence. See 21 U.S.C. § 841(b)(1)(A); see also
Dkt. No. 29 at 29. Tuisaloo appears to argue this fact should encourage the Court to reconsider
her sentence. Dkt. No. 47 at 6 (explaining that without the mandatory minimum, Tuisaloo’s
sentencing range would have been 108 to 135 months). But it is just the opposite. Where the
law is clear, the Court must enforce it. See Ryan v. United States, 278 F.2d 836, 838 (9th Cir.
1960) (citing United States v. Standard Brewery, 251 U.S. 210, 217 (1920)).

                                               9
Case 1:19-cr-00036-DKW Document 48 Filed 01/13/21 Page 10 of 10                     PageID #: 682




                                  CONCLUSION

       For the reasons set forth herein, Tuisaloo’s motion for compassionate release,

 Dkt. No. 813, is DENIED.

       IT IS SO ORDERED.

       DATED: January 13, 2021 at Honolulu, Hawai‘i.




                                         D~            " i"'"-:".n,j1,, - ------.
                                         United States District Judg.e




  United States v. Coraleen Tuisaloo, Criminal No. 19-00036-DKW-1, ORDER
  DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
  RELEASE

                                         10
